Citation Nr: 0618431	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  02-08 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for esophageal 
dysfunction with reflux, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased rating for scar, lumbar 
region, residuals of gunshot wound, currently rated as 10 
percent disabling.  

3.  Entitlement to an increased evaluation for patellofemoral 
pain syndrome, right knee, history of traumatic synovitis, 
evaluated as 10 percent disabling for the period February 13, 
2001 through January 6, 2005, and as 30 percent disabling 
thereafter.    

4.  Entitlement to an increased evaluation for patellofemoral 
pain syndrome, right knee, with limitation of flexion, 
evaluated as 10 percent disabling effective January 7, 2005.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1940 to 
September 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, which continued 
a 10 percent rating for his service-connected scar of the 
lumbar region, residuals of a gunshot wound, granted service 
connection for a right knee disability with an evaluation of 
10 percent, effective February 13, 2001, and granted service 
connection for a digestive disorder with an evaluation of 20 
percent, effective February 13, 2001.  

A January 2006 rating decision increased the veteran's 
disability evaluation for patellofemoral pain syndrome, right 
knee, history of traumatic synovitis, for 10 percent 
disabling to 30 percent disabling effective January 7, 2005.  
Additionally, a separate 10 percent evaluation was granted 
effective January 7, 2005 for limitation of flexion of the 
right knee.  




FINDINGS OF FACT

1.  The veteran's esophageal dysfunction with reflux was not 
productive of anemia or incapacitating episodes, or such 
symptoms as dysphagia or pyrosis, for the period February 13, 
2001 through January 6, 2005.  

2.  For the period beginning January 7, 2005, the veteran's 
esophageal dysfunction with reflux is manifested by such 
symptoms as dysphagia, pyrosis, and substernal and shoulder 
pain; it is not productive of hematemesis, melena, or anemia.  

3.  The veteran's scar, lumbar region, residuals or a gunshot 
wound, is superficial and does not cause limitation of 
function.

4.  For the period February 13, 2001 through January 6, 2005, 
the veteran's right knee range of motion was 0 degrees to 140 
degrees, with minimal limitation of flexion due to pain and a 
moderate amount of pain with full extension; there was no 
ankylosis and no noted knee instabilities.

5.  For the period beginning January 7, 2005, the veteran's 
right knee disability is manifested by subjective complaints 
of pain and a range of motion of 0 degrees to 60 degrees, 
which is additionally limited by pain and lack of endurance 
after repetitive use.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for esophageal dysfunction with reflux, for the period 
February 13, 2001 through January 6, 2005, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Codes 7305, 7346 (2005).

2.  The criteria for an evaluation of 30 percent, and no 
higher, for esophageal dysfunction with reflux have been met 
effective January 7, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2005).
  
3.  The criteria for an increased rating for a scar, lumbar 
region, residuals of a gunshot wound, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.118, Diagnostic Codes 7803, 7804, 7805 
(as in effect prior to August 30, 2002, and thereafter).  
   
4.  The criteria for an evaluation in excess of 10 percent 
for patellofemoral pain syndrome, right knee, with limitation 
of flexion, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a; Part 4, 
Diagnostic Codes 5003, 5260, 5261 (2005).

5.  The criteria for an evaluation in excess of 10 percent 
for the period February 13, 2001 through January 6, 2005, and 
in excess of 30 percent thereafter, for patellofemoral pain 
syndrome, right knee, history of traumatic synovitis, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.71a; Part 4, Diagnostic 
Code 5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

				I.  Increased Ratings

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 


precedence over current findings.  38 C.F.R. § 4.2 (2005); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Such is the 
case with regard to the veteran's increased rating claim for 
his scar of the lumbar region.  

With regard to the veteran's right knee and esophageal 
dysfunction with reflux, he is appealing the original 
assignment of disability evaluations following the award of 
service connection.  In such case, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2005).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2005).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).



				A.  Esophageal Dysfunction

The veteran's esophageal dysfunction with reflux is evaluated 
as 20 percent disabling under Diagnostic Code (DC) 7399-7305, 
pertaining to duodenal ulcers.  

The April 2001 VA stomach, duodenum, and peritoneal adhesions 
examination report diagnosed minimal esophageal dysfunction 
with minimal reflux and a hiatal hernia.  The August 2001 
rating decision rated the veteran's condition under 
Diagnostic Code (DC) 7305 Ulcer, duodenal.  In addition, the 
April 2003 SSOC also considered DC 7346 Hernia, hiatal.

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.

The April 2001 VA stomach, duodenum, and peritoneal adhesions 
examination report noted that the veteran gave no history of 
vomiting and stated that he had no hemoptysis, emesis, or 
melena.  Additionally, he had no circulatory disturbances 
after his meals.  However, the veteran did give a history of 
having occasional diarrhea if he eats spicy foods.  He had no 
episodes of colic or distention.  Upon physical examination, 
he had no noted weight loss or weight gain within the past 
year and had no signs of anemia.  Upon palpation of the 
abdomen, he did have mild tenderness when palpating over the 
epigastric region of his abdomen and mild generalized 
tenderness when palpating his abdominal area.  He had no 
organosplenomegaly and abdominal bruits.  He had active bowel 
sounds and his abdomen was symmetrical.  A barium swallow 
revealed only minimal esophageal dysfunction and a small 
hiatal hernia with minimal reflux.  There was no esophageal 
filling defect.  Finally, he had no edema or varicosities.   

A January 2005 VA examination report stated that the veteran 
reported recurrent epigastric distress with dysphagia, 
pyrosis (heartburn), regurgitation, as well as substernal 
pain and shoulder pain.  The veteran reported a frequency of 
symptoms averaging two times per day and five times per 
night.  The veteran described his symptoms as severe, with 
constant tenderness and constant pain in the epigastric 
region.  He stated that he vomited approximately four times 
per week.  Additionally, he reported weight loss over the 
previous twelve months and generalized weakness.  He denied 
hematemesis, melena, or anemia, and denied incapacitation 
over the previous twelve months.  Upon physical examination, 
the abdomen was soft and bowel sounds were present.  There 
was epigastric tenderness on palpation.  Nutrition was fair, 
as was his general state of health, but it was noted that the 
veteran had had weight loss.  A barium swallow with upper 
gastrointestinal series was declined by the veteran, as he 
stated that he was unable to take this examination.  The 
examiner did review the claims folder, though, and noted that 
the report in 2001 revealed minimal esophageal dysfunction 
with hiatal hernia.  A complete blood count revealed 
hemoglobin of 15.9, which was stated to be normal.  The 
examiner's diagnosis was esophageal dysfunction with reflux.  

Under DC 7305, a 40 percent rating is warranted for duodenal 
ulcer where the disability is moderately severe (less than 
severe), but with impairment of health manifested by anemia 
and weight loss, or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  A 60 percent rating is warranted when the 
disability is severe.  Pain is only partially relieved by 
standard ulcer therapy and there is periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.    
       
Under DC 7346, a higher, 30 percent rating is warranted for 
hiatal hernia when there is persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 60 percent rating is 
warranted when there are symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with 


moderate anemia; or other symptom combinations productive of 
severe impairment of health.  

In the instant matter, the Board has concluded that the 
veteran's disability should be evaluated under DC 7346, as 
the symptomatology reported in the objective evidence of 
record is most closely analogous to that listed under DC 
7346.  Although the January 2005 VA examination report noted 
weight loss, the veteran does not have anemia and does not 
suffer from recurrent incapacitating episodes.  The 
symptomatology reported in the January 2005 VA examination 
report, however, does mirror the symptomatology listed under 
DC 7346 warranting a 30 percent rating.  Accordingly, the 
Board finds that a 30 percent evaluation is warranted 
effective January 7, 2005, the date of the VA examination.  

An evaluation in excess of 30 percent is not warranted as, 
although there are symptoms of pain, vomiting, and weight 
loss, there is no evidence of hematemesis, melena, or anemia, 
or other symptom combinations productive of severe impairment 
of health.  Nor is an evaluation in excess of 20 percent 
warranted for the period February 13, 2001 through January 6, 
2005, as the April 2001 VA examination report stated that the 
veteran gave no history of vomiting and that he had no 
hemoptysis, emesis, melena, or anemia.  Additionally, he had 
no noted weight loss or weight gain within the past year, did 
not complain of substernal or arm or shoulder pain, and did 
not have such symptoms as dysphagia or pyrosis.  Accordingly, 
an evaluation in excess of 20 percent is denied for the 
period February 13, 2001 through January 6, 2005 and an 
evaluation of 30 percent, and no higher, is granted effective 
January 7, 2005.          

					B.  Scar

The veteran's scar, lumbar, region, residuals of a gunshot 
wound, is rated as 10 percent disabling under DC 7804.  

During the pendency of this appeal, the regulations relating 
to skin disabilities were amended effective August 30, 2002.  
See 67 FR 49,596 (July 31, 2002).  In keeping 


with VA practice and appropriate precedent, the rating agency 
should apply the version of the regulation that is most 
favorable to the veteran, since the regulations changed 
during the pendency of his appeal.  See VAOPGCPREC 7-03 
(2003).

When regulations are changed during the course of the 
veteran's appeal, the presumption of non-retroactivity 
applies in the absence of expressed agency intent.  
Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
VAOPGCPREC 7-2003 (VA must give effect to the court's 
explanation of the prevailing law).  

As a general matter, regulations that liberalize the criteria 
for entitlement to compensation may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits.  VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation.  38 U.S.C.A. § 5110(g).  

In contrast, the regulations that restrict the bases for 
entitlement to a benefit might have disfavored retroactive 
effects in pending claims and would not apply retroactively 
in determining a claimant's entitlement to benefits, absent 
expressed agency intent.  VAOPGCPREC 7-2003.  

It is evident from a review of the January 2006 supplemental 
statement of the case (SSOC) that the RO has considered the 
new skin rating criteria. 

Under the new criteria, DC 7801 directs that scars other than 
on the head, face, or neck that are deep or cause limited 
motion are evaluated as 10 percent disabling for areas 
exceeding 6 square inches.  Notes following the rating 
criteria explain (1) scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of the extremities or trunk, will be rated separately and 
combined in accordance with 38 C.F.R. § 4.25, and (2) a deep 
scar is one associated with underlying soft tissue damage.  
38 C.F.R. Part 4 (2005).  DC 7802 provides that scars other 
than head, face, or neck scars that are superficial and do 
not cause limited motion will be rated as 10 percent 
disabling for areas of 144 square inches or greater.  Notes 
following the rating criteria explain (1) scars in widely 
separated 


areas, as on two or more extremities or on anterior and 
posterior surfaces of the extremities or trunk, will be rated 
separately and combined in accordance with 38 C.F.R. § 4.25, 
and (2) a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. Part 4 (2005).  DC 
7803 notes that unstable superficial scars are evaluated as 
10 percent disabling.  Note (1) indicates that an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Note (2) indicates that a 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. Part 4 (2005).  DC 7804 provides 
that superficial scars that are painful on examination are 
rated as 10 percent disabling.  Note (1) states that a 
superficial scar is one not associated with underlying soft 
tissue damage.  Note (2) states that in this case, a 10 
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation (See 38 C.F.R. § 4.68 of 
this part on the amputation rule).  Again, DC 7805 directs 
that other scars shall be rated on the limitation of function 
of the affected part.  38 C.F.R. Part 4 (2005).
              
Under the old criteria, DC 7803 afforded a 10 percent rating 
for a scar, regardless of size, that was superficial, poorly 
nourished, or characterized by repeated ulceration.  DC 7804 
awarded 10 percent for a superficial scar that was tender and 
painful upon objective demonstration, regardless of size. 

Finally, under both the old and current skin rating criteria, 
DC 7805 directs that other scars be evaluated on the 
limitation of the function of the part affected.  

The relevant medical evidence includes an April 2001 VA scars 
examination report, which stated that the veteran reported 
having constant burning pain in the scar area and that when 
he put on a shirt or wore a belt it aggravated the scar and 
caused him to have increased pain and itching of the scar.  
Upon physical examination, the veteran had a 6 x 5 x 1 cm 
linear skin-colored flat scar located in the lumbar region of 
his spine.  When lightly palpated, it did elicit tenderness.  
The scar appeared to be well-healed and "fixed."  The 
texture was smooth and there were no noted ulcerations or 
breakdown.  Also, no underlying tissue loss was noted and 
there was no keloid formation noted.  The examiner did state, 
though, that the scar was mildly 


disfiguring.  Additionally, the examiner stated that the 
veteran had quite a bit of pain in the area over the scar, 
but stated that it was very difficult to delineate whether 
the pain was coming from the scar itself or from the lumbar 
region.  It was also noted that the veteran gave a history of 
itching of the scar and, in this regard, the examiner stated 
that it appeared to be slightly excoriated where either he 
appeared to have been scratching or where his belt rubbed.  
It was stated that the veteran had no other limitation of 
function from the scar.  The diagnosis was a scar that was 
"moderately tender and puritic and mildly disfiguring".          

A January 2005 VA examination report noted that the veteran 
stated that he has constant and chronic tenderness and pain 
of the scar in the lumbar region.  Upon physical examination, 
there was a superficial scar (the scar was not deep) in the 
lumbar region, stated to be well-healed.  The examiner stated 
that it was difficult to measure, but stated that it had a 5 
cm diameter.  There was pain on examination, but there was no 
adherence to the underlying tissue and no irregular, 
atrophic, shiny, or scaly involvement of the skin.  The 
texture and color of the skin was normal and the scar was 
stable.  Also, there was no elevation or depression of the 
scar and no inflammation, edema, or keloid formation of the 
scar.  The examiner stated that the scar did not cause 
limitation of motion or function and that there was no 
induration or inflexibility of the scar.    

The preponderance of the evidence is against the veteran's 
claim.  Again, the scar is rated as 10 percent disabling and 
this is the maximum rating available under both DC 7803 and 
DC 7804 (as in effect prior to August 30, 2002, and 
thereafter).  Additionally, there is no objective medical 
evidence that the scar causes limitation of function.  
Indeed, it was stated in the January 2005 VA examination 
report that it did not cause limitation of motion or 
function.  Thus, it would be inappropriate to rate the scar 
under DC 7805.  Accordingly, the veteran's claim must be 
denied.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is not for application 
in this case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's scar is 
demonstrated, nor is there any other evidence that this 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. § 
3.321(b)(1).  In this case, the veteran has not required 
hospitalization for his scar at any time during the appeal 
period.  Furthermore, there is no medical evidence to suggest 
that such disability markedly interferes with his employment.  
With regard to employment, the Board notes that a review of 
the record reveals that the veteran is retired.  Accordingly, 
consideration of whether the veteran's scar results in marked 
interference with employment, for example, results in 
frequent absences from work or impairs the veteran's ability 
to perform his or her assigned tasks at work, is inapplicable 
in the instant matter.  The Board, therefore, finds no basis 
for further action on this question.  VAOPGCPREC 6-96 (Aug. 
16, 1996).   

	                       	    C.  Right Knee 

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2005).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 


evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40 (2005).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  Id.  If a claimant 
is already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 
4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  

Patellofemoral pain syndrome, right knee, history of 
traumatic synovitis, is evaluated under DC 5257 as 10 percent 
disabling for the period February 13, 2001 through January 6, 
2005, and as 30 percent disabling thereafter.  Additionally, 
the veteran has a separate 10 percent evaluation under DC 
5260 for limitation of flexion, effective January 7, 2005.    

The standardized description of range of motion of the knee 
is provided in Plate II under 38 C.F.R. § 4.71.  The normal 
range of knee motion is from 0 degrees of extension to 140 
degrees of flexion.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45 (2005).

DC 5003, degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific 


joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  In 
VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
knee disability under both of these DC's would not amount to 
pyramiding under 38 C.F.R. § 4.14.  (Esteban v. Brown, 6 Vet. 
App. 259 (1994)).  However, a separate finding must be based 
on additional disability.  Specifically, for a knee 
disability rated under DC 5257 (not based on limitation of 
motion) to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under DC 5260 or DC 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See 
VAOPGCPREC 9-98 (August 14, 1998).   

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is 
warranted for slight recurrent subluxation or lateral 
instability.  A 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability.  A 30 percent 
rating is warranted for severe recurrent subluxation or 
lateral instability.     

Under DC 5260 (leg, limitation of flexion) and DC 5261 (leg, 
limitation of extension), both currently codified at 38 
C.F.R. § 4.71a, a 0 percent rating is warranted when flexion 
is limited to 60 degrees and extension is limited to 5 
degrees.  A 10 percent rating is warranted when flexion is 
limited to 45 degrees and extension is limited to 10 degrees.  
A 20 percent rating is warranted when flexion is limited to 
30 degrees and extension is limited to 15 degrees.  A 30 
percent rating is warranted when flexion is limited to 15 
degrees and extension is limited to 20 degrees.  Also, 
separate ratings under DC 5260 and DC 5261 may be assigned 
for disability of the same joint.  See VAOPGCPREC 9-2004 
(September 17, 2004).  

The relevant medical evidence of record includes an April 
2001 VA joints examination report, which noted that the 
veteran complained of bilateral knee pain.  It was reported 
that he used no crutches, braces, or canes, and that he wore 
no corrective shoes.  It was also noted that he had had no 
surgery on his knees and that he had had no recurrent 
subluxations or dislocations.  It was stated that he was 


retired and did not do a lot of walking.  Upon examination, 
there was guarding noted and it was stated that the veteran 
was unable to rise on his heels or toes without losing his 
balance.  He was also unable to tandem walk.  There was no 
swelling or edema and no abnormal redness or heat.  There was 
no ankylosis and no noted knee instabilities.  Right knee 
range of motion was reported as 0 degrees to 140 degrees, 
with minimal limitation of flexion due to pain and a moderate 
amount of pain with full extension.  X-rays were stated to 
show no bone or joint abnormalities.  The diagnosis was 
femoral-patello knee syndrome with normal X-rays and minimal 
functional limitation of the right knee due to pain.  

A January 2005 VA examination report noted that the veteran 
stated that he had a problem with function and coordination 
and that he had an unsteady gait and fell frequently.  It was 
indicated that he used a walking cane and noted that the 
veteran was a retired postal service worker.  The veteran 
reported being unable to climb stairs, cut the grass, or 
engage in gardening.  It was stated that there had been no 
dislocation or subluxation.  Upon examination, the right knee 
had 60 degrees of flexion and full extension.  The veteran 
had pain throughout the range of motion and there was 
additional limitation by pain, fatigue, weakness, and a lack 
of endurance following repetitive use throughout the range of 
motion process.  Specifically, the examiner stated that, 
after repetitive use, there was a further decrease in the 
range of motion by 25%.  It was also stated that there was 
additional limitation of motion by fatigue, pain, weakness, 
and a lack of endurance following flare-ups, which the 
veteran reported having flare-ups on an average of three days 
a week lasting 24 hours.  The examiner also noted guarding on 
range of motion testing.  Additionally, the right knee was 
stated to be unstable and there was a positive McMurray sign.  
He was stated to have an unsteady gait, but did not have any 
calluses or unusual shoe wear patterns.  The diagnosis was 
degenerative osteoarthritis involving the right knee with 
moderate to severe loss of range of motion and moderate to 
severe loss of functional capacity.         

The preponderance of the evidence is against the veteran's 
claim.  An evaluation in excess of 10 percent is not 
warranted under DC 5257 for the period prior to January 7, 
2005.  In fact, the April 201 VA examination report stated 
that he had had no 


recurrent subluxations or dislocations and, upon examination, 
there was no ankylosis and no noted knee instabilities.  In 
addition, the veteran's right knee is evaluated as 30 percent 
disabling effective January 7, 2005 and this is the maximum 
rating available under DC 5257.  

An evaluation in excess of 10 percent under DC 5260 is also 
not warranted.  It is reiterated that, in order to warrant a 
higher rating of 20 percent under DC 5260, flexion must be 
limited to 30 degrees.  Here, the January 2005 VA examination 
report listed flexion of the right knee as 60 degrees.  
Additionally, a separate evaluation under DC 5260 is not 
warranted for the period prior to January 7, 2005, as the 
April 2001 VA examination report listed flexion as 140 
degrees, with minimal limitation of flexion due to pain.  Nor 
does the objective medical evidence of record show limitation 
of extension sufficient to warrant even a noncompensable 
evaluation under DC 5261.  Thus, a separate evaluation for 
limitation of extension is not warranted.  

Furthermore, the objective evidence does not show that the 
veteran's right knee condition has limitation of flexion 
warranting an evaluation in excess of 10 percent even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45.  In fact, such 
consideration was taken into effect in assigning the separate 
10 percent evaluation under DC 5260, as limitation of flexion 
of 60 degrees warrants only a noncompensable evaluation under 
DC 5260.  

Under 38 C.F.R. § 4.71a, DC 5258, a 20 percent disability 
evaluation is granted for cartilage, semilunar, dislocated, 
with frequent episodes of "locking" pain, and effusion into 
the joint.  This is the only rating listed for this 
diagnostic code.  Here, there is no evidence of dislocated 
semilunar cartilage of the veteran's right knee.  Therefore, 
consideration under this diagnostic code would be 
inappropriate.  Additionally, there is no evidence of 
ankylosis of the right knee.  Therefore, a rating under DC 
5256 would be inappropriate.  
            
The evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's right knee 
is demonstrated, nor is there any other evidence that this 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. 
§3.321(b)(1).  In this case, the veteran has not required 
hospitalization for his right knee at any time during the 
appeal period.  Furthermore, there is no medical evidence to 
suggest that such disability markedly interferes with his 
employment.  With regard to employment, the Board notes that 
a review of the record reveals that the veteran is retired.  
Accordingly, consideration of whether the veteran's right 
knee results in marked interference with employment, for 
example, results in frequent absences from work or impairs 
the veteran's ability to perform his or her assigned tasks at 
work, is inapplicable in the instant matter.  The Board, 
therefore, finds no basis for further action on this 
question.  VAOPGCPREC 6-96 (Aug. 16, 1996).   

      II.  VCAA
 
The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
     
VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, an October 2004 letter informed 
the 


veteran of what the evidence needed to show in order to 
establish entitlement to an increased evaluation.  The letter 
also informed the veteran of VA's duty to assist him in 
obtaining evidence for his claims.   
   
A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Here, the October 2004 VCAA notice letter did 
request that the veteran let VA know if there was any other 
evidence or information that he thought would support his 
claims and, further, requested that he send to VA any 
evidence in his possession that pertained to his claims.  

Also, a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, although the initial AOJ decision was 
made prior to the veteran having been fully informed of the 
VCAA, any defect with respect to the VCAA notice requirement 
in this case was harmless error.  For example, after the 
October 2004 VCAA letter was sent to the veteran the claims 
were readjudicated by the AOJ in the January 2006 SSOC.  

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

        
ORDER

An evaluation in excess of 20 percent for esophageal 
dysfunction with reflux for the period February 13, 2001 
through January 6, 2005 is denied.  

An evaluation of 30 percent, and no higher, for esophageal 
dysfunction with reflux is granted effective January 7, 2005, 
subject to the regulations governing the award of monetary 
benefits.

An increased rating for scar, lumbar region, residuals of 
gunshot wound, is denied.  

An evaluation in excess of 10 percent for patellofemoral pain 
syndrome, right knee, history of traumatic synovitis, for the 
period February 13, 2001 through January 6, 2005, and in 
excess of 30 percent thereafter, is denied.      

An evaluation in excess of 10 percent for patellofemoral pain 
syndrome, right knee, with limitation of flexion, is denied.     



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


